mm~mmm.wm.»..¢m » . v. 1 4,. . 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient
to prepare a responsive answer, to prepare an adequate defense and to determine Whether the

doctrine of res judicata applies Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

 

*~…¢M~H .. ., . . m \.. … ~, »» , _ W-